Judgment, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered on or about March 8, 2002, dismissing the complaint and bringing up for review an order of the same court and Justice, entered May 21, 2001, which, in these consolidated actions to foreclose on mechanic’s liens, inter alia, granted defendants’ motion to the extent of directing that the complaint be dismissed pursuant to CPLR 3211 (a) (1) and that the relevant mechanic’s liens be discharged and vacated, unanimously affirmed, with costs. Appeal from the May 21, 2001 order unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
Where, as here, the notice of mechanic’s lien “totally misidentifie[s] the true owner” of the real property as of the date it was filed, the defect is jurisdictional and the notice is void (Matter of Kleet Lbr. Co., 197 AD2d 576, 577). The jurisdictional defect is not obviated “merely because the misidentification of the true owner of the properties] was the result of an [apparent] failure to make a thorough search of the County Clerk’s records” (id.).
The motion court properly concluded that there was no evidence that defendants waived their defense of owner misidentification.
We have considered plaintiff’s remaining contentions and find them unavailing. Concur — Tom, J.P., Saxe, Sullivan, Rosenberger and Lerner, JJ.